

117 HR 3472 IH: Biodiesel Tax Credit Extension Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3472IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mrs. Axne (for herself, Mr. Kelly of Pennsylvania, Mrs. Hinson, Mr. Bacon, Mr. Bost, Mrs. Bustos, Mr. Courtney, Ms. Craig, Ms. DeLauro, Mr. Feenstra, Mrs. Fischbach, Mr. Guest, Mr. Hagedorn, Mr. Himes, Mr. Johnson of South Dakota, Mr. Kinzinger, Mr. LaHood, Mr. Larson of Connecticut, Mrs. Miller-Meeks, Mr. Pence, Ms. Sewell, Mrs. Walorski, Ms. Newman, Mr. Hern, Mr. Cicilline, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for 3 years tax credits with respect to biodiesel and renewable diesel.1.Short titleThis Act may be cited as the Biodiesel Tax Credit Extension Act of 2021.2.Biodiesel and renewable diesel(a)Income tax credit(1)In generalSection 40A(g) of the Internal Revenue Code of 1986 is amended by striking 2022 and inserting 2025.(2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2022.(b)Excise tax incentives(1)Termination(A)In generalSection 6426(c)(6) of such Code is amended by striking 2022 and inserting 2025.(B)PaymentsSection 6427(e)(6)(B) of such Code is amended by striking 2022 and inserting 2025.(2)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2022.